DETAILED ACTION
	Receipt of Applicant’s Amendment, filed March 29, 2021 is acknowledged.  
Claims 1-21 were cancelled.
Claim 22-24 was newly added.
Claim 22-24 are pending in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Original Claims 1-17, drawn to ranking search results, classified in G06F16/24573
II. Claims 22-24, drawn to generating a data model, classified in G06F16/2291.
The inventions are independent or distinct, each from the other because:
Inventions (Group I: ranking search results) and (Group II: generating a data model) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially 
The model of Group II may be used for many other purposes beyond the specific ranking method recited in Group I.  Group II recites using the generated model to perform a general high-level ranking of search results (Though the ranking recited is distinct).  This does not require the more detailed retrieval of results, finding of emphasized words in the results, and ranking of the emphasized words as recited in Group I.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
With regard to Design, Group I is designed to during/after the query operation.  It takes search results retrieved from the query, analyzes them to identify the emphasized words, and then ranks the results using the emphasized words.  The ranking process specifically ranks based on the prevalence of the found emphasized words.  In contrast, Group II is designed to operate at a different time, and generates a data structure, the “model”.  The claimed model contains three pieces of information, a first piece of natural language text that includes a plurality of data elements, metadata indicative of font size, and a unique ID mapped to the data elements and metadata.  This model is then used after query results are obtained to rank the results, but this ranking is based on the model.  The ranking of Group II is not evaluating emphasized words, but is at best ranking search results based on font size, and unique IDs associated with data elements.

With regard to function, Group I performs the functions of retrieving search results, analyzing them to find emphasized words, and ranking the results based on the prevalence of those words.  Group II in contrast, generating a data model containing three pieces of information (natural language text that includes data elements, metadata indicative of font size, and a unique ID).  The system then uses this model to rank search results.  Thus the groups clearly perform distinct functions.
With regard to effect, Group I as the end effect of producing a set of search results in which a user may easily determine in which of the search results the query terms where emphasized the most or least.  In contract Group II has the end effect of having created a data structure, and producing a set of search result in which are sorted based on the font size.  The user may easily locate a document written with the smallest text size, or the largest text size easily.  There is no analysis of emphasized text, merely metadata indicative of font size.
Since applicant has received an action on the merits for the originally presented invention (Group I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The amendment filed on March 29, 2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA L WILLIS/           Primary Examiner, Art Unit 2158